To compel appointment of commissioners on claims at the instance- of an administrator, in a case where commissioners on claims had been appointed after the appointment of a special administrator, but before the appointment of a general administrator, who had allowed a claim which the administrator refused to pay.
Denied June 16, 1893, with costs to be paid from the estate, on the ground that all parties had vnived any objection to the proceedings, and that the more appropriate remedy to test the validity of the action would have been by appeal. See 95 M., 48, 156.